DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A3 (figure 3, claims 1-2, 5, and 7) in the reply filed on March 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 24, 2021, and March 30, 2020 were considered by the examiner.


Drawings
Any and all drawing corrections required in the parent application, 15/164,749, are required to be made in this divisional application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

Specification
Any and all specification corrections required in the parent application, 15/164,749, are required to be made in this divisional application. If Applicant has already incorporated said corrections, or no corrections were required, Applicant must make a statement to that effect to remove this objection.

	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. 
Regarding claim 7,
The claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically the parameters necessary to perform heat treatment.
The parameters of the thermal treatment are critical or essential to the practice of the invention, is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
According to Applicant’s disclosure the semiconductor material-containing region enters the ferroelectric material when there is thermal treatment. Applicant's specification at ¶¶ 0034-35, 41-42, 49, 51, and 53. Applicant does not state any parameters of said heat treatment. The disclosure does not state what temperature this needs to be performed at, or the time at a 
Undue experimentation:
It is Examiner’s position that the limitations of the claim based upon the disclosure is not enabled as it requires undue experimentation to determine the appropriate amount of thermal treatment necessary to make the device commensurate with the scope of the claims.
The claims are broad enough that the electrode can comprise any material which is electrically conductive. In ¶ 0021, 32, and 50 the specification provides a non-exclusive list. This list is exceedingly expansive. In ¶ 0022, 33, 40, 48, and 50 the specification provides an exhaustive list of material which can comprise the ferroelectric material. This list includes at least 6 materials which will  be doped by at least 2 different dopants (Si and Ge) in at least three different combinations (Si, Ge, SiGe). The specification generally states that the semiconductor material is silicon and/or germanium.
The nature of the invention is a ferroelectric capacitor of which the prior art teaches.
The state of the prior art is evidenced by Applicant’s filed IDS and of the prior art of record.
The prior art teaches a similar structural device, sans the explicitly teaching of heating and having the semiconductor above the second electrode. 
The inventor provides no direction on the amount of thermal heating necessary to diffuse the silicon and/or germanium through the second electrode and into the ferroelectric material.
As stated above there are working examples of the final device in the prior art.

As stated above the electrode and the ferroelectric material can be a plurality of different material. Each of these different materials will have different characteristics of allowing diffusion of the silicon and/or germanium material. This is conjunction with the different structures means that not only must one of ordinary skill in the art determine what the diffusion characteristics are for all the different materials comprising the electrode and ferroelectric material, but must also do this for each and every species. Based upon this the parameters of the thermal heating will change for each species and every combination of materials for each species. Some of these parameters are the temperature, the time, whether it is performed in a vacuum, air, or some other gas, and the composition of air or some other gas. Whether the heating has a ramp up or ramp down time, and what is the atmosphere of the cool down time. 
Based upon the above Wands factors, the disclosure is not enabling. Because in order to make the claimed invention one must perform undue experimentation in order to determine the appropriate parameters to diffuse the silicon and/or germanium into the ferroelectric material as stated above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 5 is/are rejected under 35 U.S.C. 102(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boscke et al., "Phase Transistors in ferroelectric silicon doped hafnium oxide", Applied Physics Letters 99, 112904 (2011) pgs. 1-3 (“Boscke”), in light of evidentiary reference Lomenzo et al., "Ferroelectric Si-Doped HfO2 Device Properties on Highly Doped Germanium", IEEE Electron Device Letters, Vol.  36, No. 8, August 2015, pgs. 766-768 (“Lomenzo”).
	Regarding claim 1, Boscke teaches:
	forming an oxide-containing ferroelectric material (pg. 1, col. 2 at lines 1-3) over a first electrode (pg. 1, col. 2 at lines 15-17, where there are top and bottom electrodes formed of TiN; the first electrode is the bottom electrode) ; and 

forming a semiconductor material-enriched portion of the oxide-containing ferroelectric material adjacent the second electrode (pg. 1, col. 2 at lines 1-3 where Si in the Si:HfO2 is formed using ALD. Evidentiary reference Lomenzo teaches that when forming Si:HFO2, or Si-doped HfO2, by ALD one forms HFO2 first and then forms SiO2. This formation is done in a 16:1 fashion such that HFO2 is 16 times thicker than SiO2. Pg. 766, col. 2 at lines 28-36. After this Lomenzo teaches that the layers underdo an anneal to crystallize the Si:HfO film after the top electrode has been formed. Id. The semiconductor material-enriched portion of the oxide-containing ferroelectric material is the top layer of the ALD deposited Si:HFO2 which contains Silicon.).
	Regarding claim 2, Boscke teaches:
	wherein the semiconductor material comprises one or both of silicon and germanium (pg. 1, col. 2 at lines 1-3 where Si is used).
	Regarding claim 5, Boscke teaches: 
wherein the semiconductor material-enriched portion of the oxide-containing ferroelectric material is formed after forming the second electrode (as stated in claim 1 above, the semiconductor material enriched portion of the oxide-containing ferroelectric semiconductor material is formed by an anneal after the formation of the top electrode.).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.